Exhibit 10.9
 
CLS HOLDINGS USA, INC.
 
RESTRICTED STOCK AGREEMENT
 
FOR
 
MICHAEL ABRAMS
 
1.           Award of Restricted Stock.  CLS Holdings USA, Inc. (the “Company”)
hereby grants, as of April 28, 2015 (the “Grant Date”), to Michael Abrams (the
“Recipient”), 250,000 restricted shares of the Company’s Common Stock, par value
$0.0001 per share (collectively the "Restricted Stock").  The Restricted Stock
is being issued in lieu of the Company's obligation under that certain
employment agreement, dated October 1, 2014, by and between CLS Labs, Inc. and
Mr. Abrams, as amended on April 28, 2015 (the “Employment Agreement”).  The
Restricted Stock shall be subject to the terms, provisions and restrictions set
forth in this Agreement and in the Employment Agreement.  As a condition to
entering into this Agreement, and as a condition to the issuance of any
Restricted Stock (or any other securities of the Company), the Recipient agrees
to be bound by all of the terms and conditions herein and in the Employment
Agreement.  Unless otherwise provided herein, terms used herein that are defined
in the Employment Agreement and not defined herein shall have the meanings
attributable thereto in the Employment Agreement.
 
2.           Vesting of Restricted Stock.
 
(a)           Except as otherwise provided in Sections 2(b) and 4 hereof,
provided that the continuous service of the Recipient continues through and on
the applicable Vesting Date, the shares of Restricted Stock shall become vested
in the following amounts, at the following times and upon the following
conditions:
 
Number of Shares of Restricted Stock
Vesting Date
250,000
October 1, 2015



There shall be no proportionate or partial vesting of shares of Restricted Stock
in or during the months, days or periods prior to each Vesting Date, and all
vesting of shares of Restricted Stock shall occur only on the applicable Vesting
Date.


(b)           Notwithstanding any other term or provision of this Agreement, the
Board of Directors of the Company shall be authorized, in its sole discretion,
to accelerate the vesting of any shares of Restricted Stock under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall deem advisable.
 
 (c)           For purposes of this Agreement, the following terms shall have
the meanings indicated:
 
(i)“Non-Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that has not become vested pursuant to this Section 2.
 
(ii)“Vested Shares” means any portion of the Restricted Stock subject to this
Agreement that is and has become vested pursuant to this Section 2.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Delivery of Restricted Stock.
 
(a)           One or more stock certificates evidencing the Restricted Stock
shall be issued in the name of the Recipient but shall be held and retained by
or on behalf of the Board of Directors of the Company until the date (the
“Applicable Date”) on which the shares (or a portion thereof) subject to this
Restricted Stock award become Vested Shares pursuant to Section 2 hereof,
subject to the provisions of Section 4 hereof.  All such stock certificates
shall bear the following legend, along with such other legends that the Board of
Directors of the Company shall deem necessary and appropriate or which are
otherwise required or indicated pursuant to any applicable law:
 
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO SUBSTANTIAL VESTING
AND OTHER RESTRICTIONS AS SET FORTH IN THE RESTRICTED STOCK AGREEMENT BETWEEN
THE ISSUER AND THE ORIGINAL HOLDER OF THE SHARES, A COPY OF WHICH MAY BE
OBTAINED AT THE PRINCIPAL OFFICE OF THE ISSUER.  SUCH RESTRICTIONS ARE BINDING
ON TRANSFEREES OF THESE SHARES, AND INCLUDE VESTING CONDITIONS WHICH MAY RESULT
IN THE COMPLETE FORFEITURE OF THE SHARES.
 
(b)           The Recipient shall deposit with the Company stock powers or other
instruments of transfer or assignment, duly endorsed in blank with signature(s)
guaranteed, corresponding to each certificate representing shares of Restricted
Stock until such shares become Vested Shares.  If the Recipient shall fail to
provide the Company with any such stock power or other instrument of transfer or
assignment, the Recipient hereby irrevocably appoints the Secretary of the
Company as his attorney-in-fact, with full power of appointment and
substitution, to execute and deliver any such power or other instrument which
may be necessary to effectuate the transfer of the Restricted Stock (or
assignment of distributions thereon) on the books and records of the Company.
 
(c)           On or after each Applicable Date, upon written request to the
Company by the Recipient, the Company shall promptly cause a new certificate or
certificates to be issued for and with respect to all shares that become Vested
Shares on that Applicable Date, which certificate(s) shall be delivered to the
Recipient as soon as administratively practicable after the date of receipt by
the Company of the Recipient's written request.  The new certificate or
certificates shall continue to bear those legends and endorsements that the
Company shall deem necessary or appropriate (including those relating to
restrictions on transferability and/or obligations and restrictions under
applicable securities laws).
 
4.           Forfeiture of Non-Vested Shares.  If the Recipient’s continuous
service with the Company and its subsidiaries is terminated for any reason, any
shares of Restricted Stock that are not Vested Shares, and that do not become
Vested Shares pursuant to Section 2 hereof as a result of such termination,
shall be forfeited immediately upon such termination of continuous service and
revert back to the Company without any payment to the Recipient.  The Board of
Directors of the Company shall have the power and authority to enforce on behalf
of the Company any rights of the Company under this Agreement in the event of
the Recipient’s forfeiture of Non-Vested Shares pursuant to this Section 4.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Rights with Respect to Restricted Stock.
 
(a)           Except as otherwise provided by applicable laws, the Recipient
shall not have, with respect to any of the Non-Vested Shares, the following
rights of a holder of shares of Common Stock of the Company:  (i) the right to
vote such Non-Vested Shares, or (ii) the right to receive dividends, if any, as
may be declared on the Non-Vested Shares from time to time; provided, however,
that all of such rights shall be accorded such shares if and when they become
Vested Shares.
 
(b)           If at any time while this Agreement is in effect (or shares
granted hereunder shall be or remain unvested while Recipient’s continuous
service continues and has not yet terminated or ceased for any reason), there
shall be any increase or decrease in the number of issued and outstanding shares
of Common Stock of the Company through the declaration of a stock dividend or
through any recapitalization resulting in a stock split-up, combination or
exchange of such shares, then and in that event, the Administrator shall make
any adjustments it deems fair and appropriate, in view of such change, in the
number of shares of Restricted Stock then subject to this Agreement.  If any
such adjustment shall result in a fractional share, such fraction shall be
disregarded.
 
(c)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock awarded hereunder, shall not affect in any manner the right, power or
authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business; (ii) any merger, consolidation or
similar transaction by or of the Company; (iii) any offer, issue or sale by the
Company of any capital stock of the Company, including any equity or debt
securities, or preferred or preference stock that would rank prior to or on
parity with the Restricted Stock and/or that would include, have or possess
other rights, benefits and/or preferences superior to those that the Restricted
Stock includes, has or possesses, or any warrants, options or rights with
respect to any of the foregoing; (iv) the dissolution or liquidation of the
Company; (v) any sale, transfer or assignment of all or any part of the stock,
assets or business of the Company; or (vi) any other corporate transaction, act
or proceeding (whether of a similar character or otherwise).
 
6.           Transferability.   Unless otherwise determined by the Board of
Directors of the Company, the shares of Restricted Stock are not transferable
unless and until they become Vested Shares in accordance with this Agreement,
otherwise than by will or under the applicable laws of descent and distribution.
The terms of this Agreement shall be binding upon the executors, administrators,
heirs, successors and assigns of the Recipient.  Except as otherwise permitted
pursuant to the first sentence of this Section, any attempt to effect a Transfer
of any shares of Restricted Stock prior to the date on which the shares become
Vested Shares shall be void ab initio.  For purposes of this Agreement,
“Transfer” shall mean any sale, transfer, encumbrance, gift, donation,
assignment, pledge, hypothecation, or other disposition, whether similar or
dissimilar to those previously enumerated, whether voluntary or involuntary, and
including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Tax Matters; Section 83(b) Election.
 
(a)           If the Recipient properly elects, within thirty (30) days of the
Grant Date, to include in gross income for federal income tax purposes an amount
equal to the fair market value (as of the Grant Date) of the Restricted Stock
pursuant to Section 83(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Recipient shall make arrangements satisfactory to the Company to
pay to the Company any federal, state or local income taxes required to be
withheld with respect to the Restricted Stock.  If the Recipient shall fail to
make such tax payments as are required, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
(including without limitation, the withholding of any Shares that otherwise
would be issued to the Recipient under this Agreement) otherwise due to the
Recipient any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock.
 
(b)           If the Recipient does not properly make the election described in
paragraph (a) above, the Recipient shall, no later than the date or dates as of
which the restrictions referred to in this Agreement hereof shall lapse, pay to
the Company, or make arrangements satisfactory to the Board of Directors of the
Company for payment of, any federal, state or local taxes of any kind required
by law to be withheld with respect to the Restricted Stock (including without
limitation the vesting thereof).  If the Recipient fails to comply with the tax
obligations set forth in the immediately preceding sentence (the “Tax
Obligations”), then the Recipient hereby irrevocably authorizes and instructs a
broker to be designated by the Company in its sole discretion to sell for the
account of the Recipient a sufficient number of shares of the Restricted Stock
(based upon prevailing market prices at the time of such sale) necessary to
satisfy the Recipient’s Tax Obligations, to remit to the Company the proceeds of
such sale in such amount necessary to satisfy the Tax Obligations and to remit
any balance resulting from such sale to the Recipient.  The Company and any such
broker shall be entitled to use and to rely upon the stock powers and other
instruments of transfer provided pursuant to Section 3(b) above.  In addition,
the Company shall, to the extent permitted by law, have the right to deduct from
any payment of any kind otherwise due to Recipient any federal, state, or local
taxes of any kind required by law to be withheld with respect to the Restricted
Stock.
 
(c)           Tax consequences on the Recipient (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Recipient.  The Recipient
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters, the making of a Section 83(b) election, and the
Recipient’s filing, withholding and payment (or tax liability) obligations.
 
 
4

--------------------------------------------------------------------------------

 
 
8.           Amendment, Modification and Assignment.  This Agreement may only be
modified or amended in a writing signed by the parties hereto.  No promises,
assurances, commitments, agreements, undertakings or representations, whether
oral, written, electronic or otherwise, and whether express or implied, with
respect to the subject matter hereof, have been made by either party which are
not set forth expressly in this Agreement.
 
9.           Complete Agreement.  This Agreement (together with those agreements
and documents expressly referred to herein, for the purposes referred to herein)
embody the complete and entire agreement and understanding between the parties
with respect to the subject matter hereof, and supersede any and all prior
promises, assurances, commitments, agreements, undertakings or representations,
whether oral, written, electronic or otherwise, and whether express or implied,
which may relate to the subject matter hereof in any way.
 
10.           Miscellaneous.
 
(a)           No Right to (Continued) Employment or Service.  This Agreement and
the grant of Restricted Stock hereunder shall not confer, or be construed to
confer, upon the Recipient any right to employment or service, or continued
employment or service, with the Company or any subsidiary.
 
(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any subsidiary from adopting or
continuing in effect other or additional compensation plans, agreements or
arrangements, and any such plans, agreements and arrangements may be either
generally applicable or applicable only in specific cases or to specific
persons.
 
(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock hereunder, such
provision shall be stricken as to such jurisdiction and the remainder of this
Agreement and the award hereunder shall remain in full force and effect).
 
(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock hereunder shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
subsidiary and the Recipient or any other person.  To the extent that the
Recipient or any other person acquires a right to receive payments from the
Company or any subsidiary pursuant to this Agreement, such right shall be no
greater than the right of any unsecured general creditor of the Company.
 
(e)           Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Florida
(without reference to the conflict of laws rules or principles thereof).
 
 
5

--------------------------------------------------------------------------------

 
 
(f)           Interpretation.  The Recipient accepts the Restricted Stock
subject to all of the terms, provisions and restrictions of this Agreement and
the Employment Agreement.  The undersigned Recipient hereby accepts as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under this Agreement.
 
(g)           Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.
 
(h)           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company’s Secretary at CLS Holdings USA,
Inc., 11767 S. Dixie Highway, Suite 115, Miami, Florida 33156, or if the Company
should move its principal office, to such principal office, and, in the case of
the Recipient, to the Recipient’s last permanent address as shown on the
Company’s records, subject to the right of either party to designate some other
address at any time hereafter in a notice satisfying the requirements of this
Section.
 
(i)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party's prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.
 
(j)           Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.
 
(k)           Internal Revenue Code Section 409A.  The Restricted Stock granted
hereunder is intended to be exempt from Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury regulations and other official
guidance promulgated thereunder.
 




[SIGNATURE PAGE FOLLOWS]
 
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.
 


CLS HOLDINGS USA, INC.




By:  /s/ Jeffrey I. Binder                                
  Jeffrey I. Binder
  Chairman, President and Chief Executive Officer
Date: 4/28/15                              
Agreed and Accepted:
 
RECIPIENT:
 
By:        /s/ Michael Abrams                                                 
Michael Abrams
 
Date:       4/28/15                                             
 


 
 
7

--------------------------------------------------------------------------------

 